Exhibit 10.1

 
PLAN AND AGREEMENT OF MERGER


This Plan and Agreement of Merger, dated as of May 12, 2010 (the “Agreement”),
is made by and among ubroadcast, inc., a Delaware corporation (“Parent”), SI
Acquisition Corp., a Delaware corporation wholly owned by Parent (“Acquiror”),
and Santéon, Inc., a Delaware corporation (“Target”) (Aquiror and Target being
hereinafter collectively referred to as  the “Constituent Corporations”).


WHEREAS, the Boards of Directors of Parent, Acquiror and Target have approved
the acquisition of Target by Parent;


WHEREAS, in furtherance of such acquisition, the Boards of Directors of Parent,
Acquiror and Target have each approved the merger of Target into Acquiror (the
“Merger”), pursuant to an Agreement of Merger in the form attached hereto as
Exhibit “A” (the “Merger Agreement”), and the transactions contemplated hereby,
in accordance with the applicable provisions of the statutes of the State of
Delaware and upon the terms and subject to the conditions set forth herein; and


WHEREAS, for Federal income tax purposes, it is intended that the Merger shall
qualify as a reorganization with the meaning of §§368(a)(1)(A) and 368(a)(2)(D)
of the Internal Revenue Code of 1986, as amended (the “Code”); and


WHEREAS, each of the parties to this Agreement desires to make certain
representations, warranties and agreements in connection with the Merger and
also to prescribe various conditions thereto; and


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
Acquiror and Target hereby agree as follows:


ARTICLE I


THE MERGER


1.1           The Merger. At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the Merger
Agreement, Target shall be merged with and into Acquiror, the separate corporate
existence of Target shall cease and Acquiror shall continue as the surviving
corporation, in accordance with the applicable provisions of the Delaware
General Corporation Law (the “Delaware Law”). Acquiror, as the surviving
corporation after the Merger, is hereinafter sometimes referred to as the
“Surviving Corporation”.


1.2.           Effective Time. As promptly as practicable after the satisfaction
or waiver of the conditions set forth in Article VI, and provided that this
Agreement has not been terminated or abandoned pursuant to Article VIII, the
Constituent Corporations shall cause the Merger to be consummated by filing a
Certificate of Merger (the “Certificate of Merger”) with the office of

 
 

--------------------------------------------------------------------------------

 

the Secretary of State of the State of Delaware, in such form as required by,
and executed in accordance with, the relevant provisions of the Delaware Law.
Subject to, and in accordance with, the Delaware Law, the Merger will become
effective at the date and time the Certificate of Merger are filed with the
office of the Secretary of State of the State of Delaware or such later time or
date as may be specified in the Certificate of Merger (the “Effective Time”).
Each of the parties shall use its best efforts to cause the Merger to be
consummated as soon as practicable following the fulfillment or waiver of the
conditions specified in Article VI hereof.


1.3.           Effect of the Merger.  At the Effective Time, the effect of the
Merger shall be as provided in the applicable provisions of the Delaware Law.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, except as otherwise provided herein, all the property, rights,
privileges, powers and franchises of Target shall vest in the Surviving
Corporation, and all debts, liabilities and duties of Target shall become the
debts, liabilities and duties of the Surviving Corporation.


1.4.           Certificate of Incorporation; Bylaws.


(a)           Certificate of Incorporation. At the Effective Time, the
Certificate of Incorporation of Acquiror, as in effect immediately prior to the
Effective Time, shall be the Certificate of Incorporation of the Surviving
Corporation until thereafter amended as provided by law and such Certificate of
Incorporation; provided, however, that the name of Acquiror shall be changed to
“Santéon, Inc.”, as soon as is practicable following the Effective Time.


(b)           Bylaws. The Bylaws of Acquiror, as in effect immediately prior to
the Effective Time, shall be the Bylaws of the Surviving Corporation until
thereafter amended as provided by law, the Certificate of Incorporation of the
Surviving Corporation and such Bylaws.


1.5.           Directors and Officers. The directors of Target immediately prior
to the Effective Time shall be the initial directors of the Surviving
Corporation, in each case to hold office in accordance with the Certificate of
Incorporation and Bylaws of the Surviving Corporation.  The officers of Target
immediately prior to the Effective Time shall be the initial officers of the
Surviving Corporation, in each case until their respective successors are duly
elected or appointed and qualified.


1.6.           Conversion of Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of Acquiror, the following shall
occur:


(a)           Cancellation of Target Common Stock. Each share of common stock of
Target (the “Target Common Stock”) held in the treasury of Target and each such
share of Target Common Stock owned by Acquiror, Parent or any direct or indirect
wholly-owned subsidiary of Parent or of Target immediately prior to the
Effective Time shall be cancelled and extinguished without any conversion
thereof and no payment shall be made with respect thereto.

 
2

--------------------------------------------------------------------------------

 

(b)           Exchange of Target Common Stock. Each share of Target Common Stock
which is outstanding immediately prior to the Effective Time, other than those
shares of Target Common Stock cancelled as set forth in subsection (a) hereof,
shall be converted into the right to receive shares of the $.001 par value per
share common stock of Parent (the “Parent Common Stock”), as follows:


at the Effective Time, each share of Target Common Stock shall be exchanged for
40 shares of Parent Common Stock, for a total of 80,000,000 shares of Parent
Common Stock (these shares of Parent Common Stock are referred to as the
“Closing Shares”).  The Closing Shares are referred to as the “Merger
Consideration”.


(c)           Anti-Dilution Adjustments. The number of shares included in the
Merger Consideration (the "Merger Shares") shall be subject to adjustment as
follows:


(i)           In case Parent shall, at any time prior to the Effective Time, (i)
pay a dividend or make a distribution on its Parent Common Stock in shares of
its capital stock or other securities, (ii) subdivide its outstanding shares of
Parent Common Stock into a greater number of shares, (iii) combine its
outstanding Parent Common Stock into a smaller number of shares or (iv) issue,
by reclassification of its Parent Common Stock, shares of its capital stock or
other securities of the Parent (including any such reclassification in
connection with a consolidation or merger in which Parent is the continuing
corporation), the number of Merger Shares issuable to the shareholers of Target
immediately prior thereto shall be adjusted so that the shareholders of Target
shall be entitled to receive the kind and number of Merger Shares, shares of
Parent’s capital stock and other securities of Parent which such shareholder
would have owned or would have been entitled to receive immediately after the
happening of any of the events described above, had the Merger Shares been
issued to the shareholders of Target immediately prior to the happening of such
event or any record date with respect thereto. Any adjustment made pursuant to
this subsection (a) shall become effective immediately after the effective date
of such event.


(ii)           In case Parent shall, at any time prior to the Effective Time,
issue rights, options, warrants or convertible securities to holders of its
Parent Common Stock, without any charge to such holders, containing the right to
subscribe for or purchase Parent Common Stock, the number of Merger Shares
thereafter issuable to the shareholders of Target shall be determined by
multiplying the number of Merger Shares theretofore issuable to the shareholders
of Target by a fraction, of which the numerator shall be the number of shares of
Parent Common Stock outstanding immediately prior to the issuance of such
rights, options, warrants or convertible securities plus the number of
additional shares of Parent Common Stock offered for subscription or purchase,
and of which the denominator shall be the number of shares of Parent Common
Stock outstanding immediately prior to the issuance of such rights, options,
warrants or convertible securities. Such adjustment shall be made whenever such
rights, options, warrants or convertible securities are issued, and shall become
effective immediately upon issuance of such rights, options, warrants or
convertible securities.

 
3

--------------------------------------------------------------------------------

 

(iii)           In case Parent shall, at any time prior to the Effective Time,
distribute to holders of its Parent Common Stock evidences of its indebtedness
or assets (excluding cash dividends or distributions out of current earnings
made in the ordinary course of business consistent with past practices), then,
in each case, the number of Merger Shares that have not yet been issued to the
shareholders of Target shall be determined by multiplying the number of Merger
Shares that have not yet been issued to the shareholders of Target by a
fraction, of which the numerator shall be the then Market Price (as defined
below) on the date of such distribution, and of which the denominator shall be
such Market Price on such date minus the then fair value, as determined by
the  Board of Directors of Partner, of the portion of the assets or evidences of
indebtedness so distributed applicable to one share of Parent Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective on the date of distribution.  “Market Price” shall, for purposes of
this Agreement, mean the closing sale price, as reported by the OTC Bulletin
Board, of Parent’s Common Stock on the applicable date.
 
(iv)           To the extent not covered by subsections (i), (ii) or (iii)
hereof:
  
(A)           In case Parent shall, at any time prior to the Effective Time,
sell or issue Parent Common Stock or rights, options, warrants or convertible
securities containing the right to subscribe for, purchase or exchange into
shares of Parent Common Stock at a price per share (determined, in the case of
such rights, options, warrants or convertible securities, by dividing (I) the
total amount received or receivable by Parent in consideration of the sale or
issuance of such rights, options, warrants or convertible securities, plus the
total consideration payable to Parent upon exercise, conversion or exchange
thereof, by (II) the total number of shares covered by such rights, options,
warrants or convertible securities) lower than $0.01 per share, then the number
of unissued Merger Shares shall thereafter be equal to the sum of the number of
unissued Merger Shares immediately prior to such sale or issuance plus the
number of shares of Parent Common Stock and rights, options, warrants or
convertible securities containing the right to subscribe for, purchase or
exchange into shares of Parent Common Stock sold or issued in such issuance.


(B)           In case Parent shall, at any time prior to the Effective Time,
sell or issue Parent Common Stock or rights, options, warrants or convertible
securities containing the right to subscribe for, purchase or exchange into
Parent Common Stock for a consideration consisting, in whole or in part, of
property other than cash or its equivalent, then, in determining the "price per
share" of Parent Common Stock and the "consideration received by Parent" for
purposes of the first sentence of this subsection (B), the Board of Directors of
Parent shall determine the fair value of said property, and such determination,
if based upon the Board of Directors of Parent, good faith business judgment,
shall be binding upon the Shareholders. In determining the "price per share" of
Parent Common Stock, any underwriting discounts or commissions paid to brokers,
dealers or other selling agents shall not be deducted from the price received by
Parent for sales of securities registered under the Securities Act of 1933, as
amended, or issued in a private placement.


(v)           For the purpose of this Section 1.6, the term "Parent Common
Stock" shall mean (I) the class of stock designated as the Parent Common Stock
of parent at the

 
4

--------------------------------------------------------------------------------

 

date of this Agreement or (II) any other class of stock resulting from
successive changes or reclassifications of such Parent Common Stock consisting
solely of changes in par value, or from par value to no par value, or from no
par value to par value. In the event that, at any time, as a result of an
adjustment made pursuant to this Section 1.6, a shareholder of Target shall
become entitled to receive any securities of Parent other than Parent Common
Stock, (x) if such shareholder’s right to acquire is on any other basis than
that available to all holders of Parent Common Stock, Parent shall obtain an
opinion of a reputable investment banking firm valuing such other securities and
(y) thereafter the number of such other securities so purchasable upon issuance
of the Merger Consideration shall be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Parent Common Stock contained in this Section 1.6.


(vi)           Upon any adjustment of the number of Merger Shares, then and in
each such case, Parent shall give written notice thereof, by first-class mail,
postage prepaid, addressed to the shareholders of Target as shown on the books
of Parent, which notice shall state the increase or decrease, if any, in the
number of shares of Parent Common Stock issuable to the shareholders of Target
as Merger Shares, setting forth in reasonable detail the method of calculation
and the facts upon which such calculation is based.


(d)           The common stock of Acquiror issued and outstanding immediately
prior to the Effective Time shall remain validly issued, fully paid and
non-assessable common stock of the Surviving Corporation.


1.7.           Surrender of and Exchange of Target Common Stock.


(a)           As soon as practicable after the Effective Time, the stock
certificates representing Target Common Stock issued and outstanding at the
Effective Time (or affidavits of lost certificates in a form reasonably
acceptable to Parent) shall be surrendered for exchange to the Surviving
Corporation. Until so surrendered for exchange, each such stock certificate
nominally representing Target Common Stock shall be deemed for all purposes
(except for payment of dividends thereon or redemption thereof) to evidence the
ownership of the number of shares of Parent Common Stock which the holder would
be entitled to receive upon its surrender to the Surviving Corporation.


(b)           No redemption with respect to Parent Common Stock shall be made
with respect to any unsurrendered certificates representing shares of Target
Common Stock with respect to which the shares of Parent Common Stock shall have
been issued in the Merger, until such certificates shall be surrendered as
provided herein.


(c)           All rights to receive the Merger Consideration into which shares
of Target Common Stock shall have been converted pursuant to this Article I
shall be deemed to have been paid or issued, as the case may be, in full
satisfaction of all rights pertaining to such shares of Target Common Stock.

 
5

--------------------------------------------------------------------------------

 

1.8.           Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place (a) at the offices of Parent at
3:00 p.m., local time, on the earlier of (i) May 7, 2010, or (ii) the third
business day immediately following the date on which the last of the conditions
set forth in Article VI is fulfilled or waived, or (b) at such other time and
place and on such other date as Parent and Target shall agree (the “Closing
Date”).


ARTICLE II


FURTHER AGREEMENTS


2.1.           Access to Information; Confidentiality.


(a)           From the date hereof to the Effective Time, each of Parent,
Acquiror and Target shall, and shall cause their respective subsidiaries,
affiliates, officers, directors, employees, auditors and agents to afford the
officers, employees and agents of one another complete access at all reasonable
times to one another’s officers, employees, agents, properties, offices, plants
and other facilities and to all books and records, and shall furnish one another
with all financial, operating and other data and information as each, through
its officers, employees or agents, may reasonably request; provided, however,
that no party shall be required to provide access or furnish information which
it is prohibited by law or contract to provide or furnish.


(b)           Each of Parent, Acquiror and Target shall, and shall cause their
respective affiliates and their respective officers, directors, employees and
agents to hold in strict confidence all data and information obtained by them
from one another or their respective subsidiaries, affiliates, directors,
officers, employees and agents (unless such information is or becomes readily
ascertainable from public or published information or trade sources or public
disclosure or such information is required by law) and shall insure that such
officers, directors, employees and agents do not disclose such information to
others without the prior written consent of Parent, Acquiror or Target, as the
case may be.


(c)           In the event of the termination of this Agreement, Parent,
Acquiror and Target shall, and shall cause their respective affiliates,
officers, directors, employees and agents to (i) return promptly every document
furnished to them by one another or any of their respective subsidiaries,
affiliates, officers, directors, employees and agents in connection with the
transactions contemplated hereby and any copies thereof, and (ii) shall cause
others to whom such documents may have been furnished promptly to return such
documents and any copies thereof any of them may have made.


(d)           No investigation pursuant to this Section II shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.


2.2.           Notification of Certain Matters.  Target shall give prompt notice
to Parent, and Parent shall give prompt notice to Target, of (a) the occurrence
or non-occurrence of any event, the occurrence or non-occurrence of which would
be likely to cause any representation or warranty contained in this Agreement to
be untrue or inaccurate, and (b) any failure of Target, Parent or Acquiror, as
the case may be, to comply with or satisfy any covenant, condition or

 
6

--------------------------------------------------------------------------------

 

agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Article II shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.


2.3.           Certain Employment Agreements.  At or prior to the Closing,
Parent shall have entered into employment agreements, or amendments to existing
employment agreements, as follows:


(a)           Ashraf M. Rofail.  Parent and Ashraf M. Rofail shall enter into an
employment agreement (the “Rofail Agreement”), in the form of Exhibit 2.3(a)
attached hereto.


(b)           Douglas Hay.  Parent and Douglas Hay shall enter into an
employment agreement (the “Hay Agreement”), in the form of Exhibit 2.3(b)
attached hereto.


(c)           John L. Castiglione.  Parent and John L. Castiglione shall enter
into an amendment to Mr. Castiglione’s employment agreement (the “Castiglione
Amendment”), in the form of Exhibit 2.3(c) attached hereto.


(d)           Jason Sunstein.  Parent and Jason Sunstein shall enter into an
amendment to Mr. Sunstein’s employment agreement (the “Sunstein Amendment”), in
the form of Exhibit 2.3(d) attached hereto.


(e)           David Loflin.  Parent and David Loflin shall enter into an
amendment to Mr. Loflin’s employment agreement (the “Loflin Amendment”), in the
form of Exhibit 2.3(e) attached hereto.


(f )           Ahmed Sidky.  Parent and Ahmed Sidky shall enter into an s
employment agreement with Mr. Sidky (the “Sidky agreement”), in the form of
Exhibit 2.3(f) attached hereto.
 
2.4.           Hold Harmless Agreement.  Parent and Ashraf M. Rofail shall enter
into a hold harmless agreement (the “Hold Harmless Amendment”), in the form of
Exhibit 2.4 attached hereto.


2.5.           No Reverse Split.  It is the agreement of Parent, including its
offices and directors, and Target, including all of its officers, directors and
affiliates, that no reverse split of Parent Common Stock shall be made, or
permitted to be made, for a period of one year from the Closing Date.


2.6.           Corporate Name Change.  The corporate name of Parent shall be
changed to “Santéon, Inc.”, as soon as is practicable following the Effective
Time.


2.7.           Board of Directors of Parent.  Upon the Closing, the following
directors of Parent, Jason Sunstein and David Loflin, shall resign and, in their
place, Ashraf Rofail, Ahmed Sidky, Ashraf Yacoub, John Castiglione and Doug Hay
shall be elected, to serve until the earlier of their removal or resignation.

 
7

--------------------------------------------------------------------------------

 

2.8.           Further Action.  Upon the terms and subject to the conditions
hereof, each of the parties hereto shall use its best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all other things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement.


2.9.           Public Announcements.  No party shall issue a press release or
otherwise make any public statements with respect to the Merger, without the
prior consent of the other parties; provided, however, that Parent may, without
the prior consent of any party, issue a press release or otherwise make public
statements with respect to the Merger, should such press release or public
statements be deemed, in good faith, necessary by Parent to assure its
compliance with applicable securities laws.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUIROR


Parent and Acquiror hereby, jointly and severally, represent and warrant to
Target that, except as set forth in the Disclosure Schedule delivered by Parent
and Acquiror to Target (the “Parent Disclosure Schedule”) as soon as is
practicable after the mutual execution of this Agreement:


3.1.           Organization and Qualification; Subsidiaries.  Each of Parent and
Acquiror is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has the requisite
corporate power and authority and is in possession of all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates, approvals
and orders to own, operate or lease the properties that it purports to own,
operate or lease and to carry on its business as it is now being conducted, and
is duly qualified as a foreign corporation to do business, and is in good
standing, in each jurisdiction where the character of its properties owned,
operated or leased or the nature of its activities makes such qualification
necessary, except for such failures which, when taken together with all other
such failures, would not have a Material Adverse Effect. Neither Parent nor
Acquiror has received any notice of proceedings relating to revocation or
modification of any such franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals or orders. The term “Material
Adverse Effect”, as used herein, means any change in or effect on the business
of Parent or Acquiror (including intangible properties), prospects, condition
(financial or otherwise), assets or subsidiaries, taken as a whole.  Parent has
five wholly-owned subsidiaries: (a) ubroadcast, inc, a Nevada corporation; (b)
Britespot, Inc., a Nevada corporation; (c) ubroadcast Entertainment, Inc., a
Nevada corporation; (d) iVu Media Corporation, a Delaware corporation; and (e)
SI Acquisition Corp., a Delaware corporation (Acquiror).


3.2.           Certificate of Incorporation and Bylaws.  Parent shall, as part
of the Parent Disclosure Schedule, furnish to Target a complete and correct copy
of the Certificates of Incorporation and the Bylaws, each as amended to date, of
Parent and Acquiror.  Such Certificates of Incorporation and Bylaws are in full
force and effect.

 
8

--------------------------------------------------------------------------------

 

3.3.           Capitalization.  The authorized capital stock of Parent consists
of 700,000,000 shares of Parent Common Stock, $.001 par value per share, and
50,000,000 shares of preferred stock, $.001 par value per share. As of the date
hereof, 183,000,000 shares of Parent Common Stock and no shares of Parent’s
preferred stock are issued and outstanding, all of which are validly issued,
fully paid and non-assessable. No shares of Parent Common Stock or preferred
stock are held in the treasury of Parent or by subsidiaries of Parent. No shares
of Parent Common Stock are reserved for future issuance under Parent’s First
Amended 2009 Stock Ownership Plan and No shares of of Parent Common Stock are
reserved for issuance under certain warrants, all as described in the Parent
Disclosure Schedule. Each of the outstanding shares of capital stock of each of
Parent’s corporate subsidiaries is duly authorized, validly issued, fully paid
and non-assessable and such shares owned by Parent are owned free and clear of
all security interests, liens, claims, pledges, agreements, limitations on
Parent’s voting rights, charges or other encumbrances of any nature whatsoever.


3.4.           Authority Relative to this Agreement.  Each of Parent and
Acquiror has all necessary corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
of this Agreement by Parent and Acquiror and the consummation by Parent and
Acquiror of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of Parent and Acquiror other than
filing and recording of appropriate merger documents as required by the Delaware
Law. This Agreement has been duly executed and delivered by Parent and Acquiror
and, assuming the due authorization, execution and delivery by Target,
constitutes a legal, valid and binding obligation of each such corporation.


3.5.           No Conflict; Required Filings and Consents.


(a)           The execution and delivery of this Agreement by Parent and
Acquiror do not, and the performance of this Agreement by Parent and Acquiror
shall not, (i) conflict with or violate either the Certificate of Incorporation
or Bylaws of Parent or the Certificate of Incorporation or Bylaws of Acquiror,
(ii) conflict with or violate any law, rule, regulation, order, judgment or
decree applicable to Parent or Acquiror or by which either of them or their
respective properties is bound or affected, or (iii) result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the property or assets of Parent or Acquiror pursuant
to any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which Parent or Acquiror
is a party or by which Parent or Acquiror or any of their respective properties
is bound or affected, except for any such breaches, defaults or other
occurrences which would not, individually or in the aggregate, have a Material
Adverse Effect.

 
9

--------------------------------------------------------------------------------

 

(b)           The execution and delivery of this Agreement by Parent and
Acquiror does not, and the performance of this Agreement by Parent and Acquiror
shall not, require any consent, approval, authorization or permit of, or filing
with or notification to, any governmental or regulatory authority, domestic or
foreign, except for applicable requirements of the Securities Act of 1933, as
amended (the “Securities Act”), the Securities Exchange Act of 1934 (the
“Exchange Act”) and State securities laws (“Blue Sky Laws”).


3.6.           Compliance.  Neither Parent nor Aquiror is in conflict with, or
in default or violation of, (a) its Certificate of Incorporation or Bylaws or
equivalent organizational documents, (b) any law, rule, regulation, order,
judgment or decree applicable to Parent or Aquiror or by which its or any of
their respective properties is bound or affected, including, without limitation,
health and safety, environmental, civil rights laws and regulations and zoning
ordinances and building codes, or (c) any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise, easement, consent, order
or other instrument or obligation to which Parent or Acquiror is a party or by
which Parent or Acquiror or any of their respective properties is bound or
affected, except for any such conflicts, defaults or violations which would not,
individually or in the aggregate, have a Material Adverse Effect.


3.7.           SEC Filings; Financial Statements.


(a)           Parent has filed all forms, reports and documents required to be
filed with the SEC and has heretofore delivered to Target, in the form filed
with the SEC, (i) its Annual Report on Form 10–K for the year ended December 31,
2009; (ii) all other reports or registration statements filed by Parent with the
SEC since December 31, 2009; and (iii) all amendments and supplements to all
such reports and registration statements filed by Parent with the SEC since
December 31, 2009 (collectively, the “Parent SEC Reports”). The Parent SEC
Reports (x) were, and will be, prepared in accordance with the requirements of
the Securities Act or the Exchange Act, as the case may be, and (y) did not, and
will not, at the time they were, or will be, filed, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.


(b)           Each consolidated financial statement (including, in each case,
any related notes thereto) contained in the Parent SEC Reports has been, and
will be, prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto) and each fairly presents, and will present, the
financial position of Parent and its subsidiaries as at the respective dates
thereof and the results of its operations and changes in financial position for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal and recurring year-end adjustments which were not
or are not expected to be material in amount.


(c)           Except as and to the extent set forth on the consolidated balance
sheet of Parent and its subsidiaries as at December 31, 2009, including the
notes thereto (the “2009 Balance Sheet”), neither Parent nor any of its
subsidiaries has any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) which would be required to be reflected on a
balance sheet, or in the notes thereto, prepared in accordance with generally

 
10

--------------------------------------------------------------------------------

 

accepted accounting principles, except for liabilities or obligations incurred
in the ordinary course of business since December 31, 2009, which would not,
individually or in the aggregate, have a Material Adverse Effect.


(d)           Parent has heretofore furnished to Target a complete and correct
copy of any amendments or modifications, which have not yet been filed with the
SEC, to agreements, documents or other instruments which previously had been
filed by Parent with the SEC pursuant to the Securities Act or the Exchange Act.


3.8.           Absence of Litigation.  Except as disclosed in the Parent
Disclosure Schedule, there are no claims, actions, proceedings or investigations
pending or, to the best knowledge of Parent, threatened against Parent or any of
its subsidiaries, or any properties or rights of Parent or any of its
subsidiaries, before any court, arbitrator, or administrative, governmental or
regulatory authority or body, domestic or foreign, that, individually or in the
aggregate, would have a Material Adverse Effect. As of the date hereof, neither
Parent nor any of its subsidiaries nor any of their properties is subject to any
order, writ, judgment, injunction, decree, determination or award having a
Material Adverse Effect.


3.9.           Absence of Certain Changes or Events.  Since December 31, 2009,
except as contemplated or permitted by this Agreement or disclosed in Parent SEC
Reports filed since that date and through the date hereof, Parent and its
subsidiaries have conducted their businesses only in the ordinary course and in
a manner consistent with past practice and, since such date, there has not been
(a) any change in the financial condition, results of operations, business or
prospects of Parent or any of its subsidiaries having a Material Adverse Effect,
(b) any damage, destruction or loss (whether or not covered by insurance) with
respect to any assets of Parent or any of its subsidiaries having a Material
Adverse Effect, (c) any material change by Parent in its accounting methods,
principles or practices, (d) any revaluation by Parent of any of its assets,
including, without limitation, writing down the value of inventory or any notes,
accounts receivable or other investments which would, individually or in the
aggregate, exceed five percent of the total assets of Parent and its
subsidiaries as reflected on the consolidated balance sheet in Parent’s Annual
Report on Form 10-K for the year ended December 31, 2009; (e) any declaration,
setting aside or payment of any dividends or distributions in respect of shares
of Parent Common Stock or any redemption, purchase or other acquisition of any
of its securities; (f) any change in the Federal Communications Commission
rules, regulations and orders affecting the business of Parent or any of its
subsidiaries which shall have a Material Adverse Effect; or (g) any change in
the status of any litigation, claims, actions, proceedings or investigations
pending or, to the best knowledge of Parent, threatened against Parent or any of
its subsidiaries, which, as a result of such change, will have a Material
Adverse Effect.


3.10.           Environmental Matters.  To the best of Parent’s knowledge, there
are no environmental liabilities (whether accrued, absolute, contingent or
otherwise) of Parent or any subsidiary.

 
11

--------------------------------------------------------------------------------

 

3.11.           Labor Matters.  Except as set forth in the Parent Disclosure
Schedule, (a) there are no controversies pending or, to the knowledge of Parent
or any of its subsidiaries, threatened, between Parent or any of its
subsidiaries and any of their respective employees, which controversies have a
Material Adverse Effect; (b) neither Parent nor any of its subsidiaries is a
party to any collective bargaining agreement or other labor union contract
applicable to persons employed by Parent or its subsidiaries nor does Parent or
any of its subsidiaries know of any activities or proceedings of any labor union
to organize any such employees; (c) neither Parent nor any of its subsidiaries
has breached or otherwise failed to comply with any provision of any such
agreement or contract and there are no grievances outstanding against any such
parties under any such agreement or contract; (d) there are no unfair labor
practice complaints pending against Parent or any of its subsidiaries before the
National Labor Relations Board or any current union representation questions
involving employees of Parent or any of its subsidiaries; and (e) neither Parent
nor any of its subsidiaries has any knowledge of any strikes, slowdowns, work
stoppages, lockouts, or threats thereof, by or with respect to any employees of
Parent or any of its subsidiaries.


3.12.           Contracts.  The Parent Disclosure Schedule lists or describes
all material contracts or arrangements to which Parent or any subsidiary is a
party, or by which it is bound, as of the date hereof. All such contracts and
arrangements are in full force and effect and there has been no notice of
termination or threatened termination with respect to any such contracts and
arrangements, whether or not termination is permitted by the terms thereof, and
no event has occurred which, with the giving of notice or the lapse of time, or
both, would constitute a breach or default under any such contract or
arrangement, except for such breaches, defaults and events as to which requisite
waivers or consents have been obtained.


3.13.           Title to Properties.  Parent has, and at the Effective Time will
have, good and marketable title to the equipment and other property shown as
assets on its records and books of account as of December 31, 2009, free and
clear of all liens, encumbrances and charges, except as reflected in the such
records and books of account and in the 2009 Balance Sheet.


3.14.           Patents.  To the best knowledge of Parent, Parent or its
subsidiaries own or possess adequate licenses or other valid rights to use all
patents, patent rights, inventions, designs, processes, formulae and other
proprietary information used or held for use in connection with the business of
Parent or any of its subsidiaries as currently being, or proposed to be,
conducted and is unaware of any assertions or claims challenging the validity of
any of the foregoing which would have a Material Adverse Effect. The conduct of
the business of Parent and its subsidiaries as now conducted or proposed to be
conducted does not and will not conflict with any patents, patent rights,
licenses, trademarks, trademark rights, trade names, trade name rights or
copyrights of others in any way which would have a Material Adverse Effect. No
material infringement of any proprietary right owned by or licensed by or to
Parent or any of its subsidiaries is known to Parent which would have a Material
Adverse Effect.


3.15.           Taxes.  Except as disclosed in the Parent Disclosure Schedule,
Parent and Acquiror have filed all federal and state tax returns and reports
and, to the best of Parent’s knowledge, all state, local and foreign tax returns
and reports required to be filed by them and have paid and discharged all taxes,
including sales and use tax, shown as due thereon and have

 
12

--------------------------------------------------------------------------------

 

paid all applicable state and local ad valorem taxes as are due, except such as
are being contested in good faith by appropriate proceedings and except for such
filings, payments or other occurrences which would not have a Material Adverse
Effect. Neither the IRS nor any other taxing authority or agency is now
asserting or, to the best of Parent’s knowledge, threatening to assert against
Parent or any of its subsidiaries any deficiency or claim for additional taxes
or interest thereon or penalties in connection therewith. Neither Parent nor any
of its subsidiaries has granted any waiver of any statute of limitations with
respect to, or any extension of a period for the assessment of, any federal,
state, county, municipal or foreign income tax.


3.16.           Brokers; Finders. The parties acknowledge that no broker, finder
or investment banker is, or will be, entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement.


3.17.           Full Disclosure.  No statement contained in any document,
certificate or other writing furnished or to be furnished by Parent or Acquiror
to Target pursuant to the provisions of this Agreement contains or shall contain
any untrue statement of a material fact or omits or shall omit to state any
material fact necessary, in light of the circumstances under which it was or may
be made, in order to make the statements herein or therein not misleading.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF TARGET


Target hereby represents and warrants to Parent and Acquiror that, except as set
forth in the Disclosure Schedule delivered by Target to Parent (the “Target
Disclosure Schedule”), that:


4.1.           Organization and Qualification; Subsidiaries.  Target is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority and
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders to own, operate or lease
the properties that it purports to own, operate or lease and to carry on its
business as it is now being conducted, and is duly qualified as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character of its properties owned, operated or leased or the nature of its
activities makes such qualification necessary, except for such failures which,
when taken together with all other such failures, would not have a Material
Adverse Effect. Target has not received any notice of proceedings relating to
the revocation or modification of any such franchises, grants, authorizations,
licenses, permits, easements, consents, certificates, approvals or orders. The
term “Material Adverse Effect” as used in this Article IV, means any change in
or effect on the business of Target that is or is reasonably likely to be
materially adverse to the business, operations, properties (including intangible
properties), prospects, condition (financial or otherwise), assets or
liabilities of Target taken as a whole. Target has no subsidiaries.

 
13

--------------------------------------------------------------------------------

 

4.2.           Certificate of Incorporation and Bylaws.  Target shall, as part
of the Target Disclosure Schedule, furnish to Parent a complete and correct copy
of the Certificate of Incorporation and the Bylaws, each as amended to date, of
Target. Such Certificate of Incorporation and Bylaws are in full force and
effect.


4.3.           Capitalization.  The authorized capital stock of Target consists
of 10,000,000 shares of Target Common Stock, and no shares of preferred
stock.  As of the date hereof, 2,000,000 shares of Target Common Stock are
issued and outstanding, all of which are validly issued, fully paid and
non-assessable; no shares of preferred stock are issued and outstanding; and no
shares of Target Common Stock are held in the treasury of Target or by any
subsidiary of Target. Except as set forth in the Target Disclosure Schedule,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
Target or obligating Target to issue or sell any shares of capital stock of, or
other equity interests in, Target. All shares of Target Common Stock subject to
issuance shall be duly authorized, validly issued, fully paid and
non-assessable. There are no outstanding contractual obligations of Target to
repurchase, redeem or otherwise acquire any shares of Target Common Stock.


4.4.           Authority Relative to this Agreement.  Target has all necessary
corporate power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement by Target
and the consummation by Target of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of Target subject
to the approval of the Merger and adoption of this Agreement by the shareholders
of Target in accordance with the Delaware Law. This Agreement has been duly
executed and delivered by Target and, assuming the due authorization, execution
and delivery by Parent and Acquiror, constitutes a legal, valid and binding
obligation of Target.


4.5.           No Conflict; Required Filings and Consents.


(a)           The execution and delivery of this Agreement by Target does not,
and the performance of this Agreement by Target shall not, (i) conflict with or
violate the Certificate of Incorporation or Bylaws of Target, (ii) conflict with
or violate any law, rule, regulation, order, judgment or decree applicable to
Target or by which its properties are bound or affected, or (iii) result in any
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of Target
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which Target is
a party or by which Target or its properties are bound or affected, except for
such breaches, defaults or other occurrences which would not, individually or in
the aggregate have a Material Adverse Effect.


            (b)           The execution and delivery of this Agreement by Target
does not, and the performance of this Agreement shall not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental or regulatory authority, domestic or foreign.

 
14

--------------------------------------------------------------------------------

 

4.6.           Compliance.  Target is not in conflict with, or in default or
violation of, (a) its Certificate of Incorporation or Bylaws or equivalent
organizational documents, (b) any law, rule, regulation, order, judgment or
decree applicable to Target or by which its properties are bound or affected,
including, without limitation, health and safety, environmental and civil rights
laws and regulations and zoning ordinances and building codes, or (c) any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise, easement, consent, order or other instrument or obligation to which
Target is a party or by which Target or its properties are bound or affected,
except for any such conflicts, defaults or violations which would not,
individually or in the aggregate, have a Material Adverse Effect.


4.7.           Financial Statements.  Target shall deliver to Parent, prior to
Closing, audited financial statements, including balance sheets, statements of
operations, statements of changes in stockholders’ equity and statements of cash
flows, for the years ended December 31, 2009, 2008 and 2007.  All such financial
statements shall have been prepared in accordance with generally accepted
accounting principles (GAAP).


Target acknowledges that Parent will be required to file with the SEC the
audited financial statements of Target listed above, the delivery of which is a
condition to Closing as set forth in Article VI below.


4.8.           Bank Account Statements.  As part of the Target Disclosure
Schedule, Target shall deliver to Parent and Acquiror copies of all of its bank
account statements, since inception. All of such statements are true and
complete and represent all of the banking transactions of Target during its
existence.


4.9.           Absence of Certain Changes or Events.  Since the date of the
latest financial statements provided by Target to Parent, except as contemplated
by this Agreement or disclosed in the Target Disclosure Schedule, Target has
conducted its business only in the ordinary course and in a manner consistent
with past practice and, since such date, there has not been any change in the
business or prospects of Target having a Material Adverse Effect or any
declaration, setting aside or payment of any dividends or distributions in
respect of shares of Target Common Stock or any redemption, purchase or other
acquisition of any of its securities.


4.10.           Absence of Litigation.  Except as disclosed in Target Disclosure
Schedule, there are no claims, actions, proceedings or investigations pending
or, to the best knowledge of Target, threatened against Target, or any
properties or rights of Target, before any court, arbitrator, or administrative,
governmental or regulatory authority or body, that, individually or in the
aggregate, would have a Material Adverse Effect. As of the date hereof, neither
Target nor its properties is subject to any order, writ, judgment, injunction,
decree, determination or award having a Material Adverse Effect.


4.11.           Labor Matters.  Except as set forth in the Target Disclosure
Schedule, (a) there are no controversies pending or, to the knowledge of Target,
threatened, between Target and any of its employees, which controversies have a
Material Adverse Effect; and (b) Target is not a party to any collective
bargaining agreement or other labor union contract.

 
15

--------------------------------------------------------------------------------

 

4.12.           Contracts. The Target Disclosure Schedule lists or describes all
contracts, authorizations, approvals or arrangements to which Target is a party,
or by which it is bound, as of the date hereof, and which (a) obligates or may
obligate Target to pay more than $5,000; or (b) are financing documents, loan
agreements or agreements providing for the guarantee of the obligations of any
party in each case involving an obligation in excess of $10,000.


4.13.           Title to Property and Leases.


(a)           Each asset owned or leased by Target is owned or leased free and
clear of any mortgages, pledges, liens, security interests, conditional and
installment sale agreements, encumbrances, charges or other claims of third
parties of any kind.


(b)           All leases of real property leased for the use or benefit of
Target to which Target is a party, and all amendments and modifications thereof
are in full force and effect and have not been modified or amended and there
exists no material default under the leases by Target, nor any event which, with
the giving of notice or lapse of time, or both, would constitute a material
default thereunder by Target.


(c)           A statement describing all assets of Target is included in the
Target Disclosure Schedule.


4.14.           Intellectual Property.  Except as set forth in the Target
Disclosure Schedule, at the Closing, Target will own any and all intellectual
property, including, without limitation, any and all patents and/or patent
applications, and other rights pertaining to any and all assets related to
Target’s business operations and utilized therein.


The Target Disclosure Schedule lists each patent and patent application of
Target and includes copies of all documentation relating to each such patent
and/or patent application. Further, the Target Disclosure Schedule lists or
describes every other item of intellectual property of Target.


4.15.           Insurance.  The Target Disclosure Schedule lists and describes
all policies of insurance in force and held by Target.


4.16.           Taxes.  Target has filed all federal and state tax returns and
reports and, to the best of Target’s knowledge, all state, local and foreign tax
returns and reports required to be filed have been filed and Target has paid and
discharged all taxes, including sales and use taxes, shown as due thereon and
has paid all applicable state and local ad valorem taxes as are due, except such
as are being contested in good faith by appropriate proceedings and except for
such filings, payments or other occurrences which would not have a Material
Adverse Effect. Neither the IRS nor any other taxing authority or agency is now
asserting or, to the best of Target’s knowledge, threatening to assert against
Target any deficiency or claim for additional taxes or interest thereon or
penalties in connection therewith. Target has not granted any waiver of any
statute of limitations with respect to, or any extension of a period for the
assessment of, any federal, state, county, municipal or foreign income tax.

 
16

--------------------------------------------------------------------------------

 

4.17.           Full Disclosure.  No statement contained in any document,
certificate or other writing furnished or to be furnished by Target to Parent
and Acquiror pursuant to the provisions of this Agreement contains or shall
contain any untrue statement of a material fact or omits or shall omit to state
any material fact necessary, in light of the circumstances under which it was or
may be made, in order to make the statements herein or therein not misleading.


ARTICLE V


CONDUCT OF BUSINESS PENDING THE MERGER


           5.1.           Conduct of Business by Target Pending the
Merger.  Target covenants and agrees that, between the date of this Agreement
and the Effective Time, unless Parent shall otherwise agree in writing, the
business of Target shall be conducted only in, and Target shall not take any
action except in, the ordinary course of business and in a manner consistent
with past practice; and Target shall use its best efforts to preserve
substantially intact the business organization of Target, to keep available the
services of the present officers, employees and consultants of Target and to
preserve the present relationships of Target with customers, suppliers and other
persons with which Target has significant business relations.  By way of
amplification and not limitation, except as contemplated by this Agreement,
Target shall not, directly or indirectly, do, or propose to do, any of the
following without the prior written consent of Parent, which consent shall not
be unreasonably withheld:


(a)           amend or otherwise change its Certificate of Incorporation or
Bylaws or equivalent organizational documents;


(b)           issue, sell, pledge, dispose of, encumber or authorize the
issuance, sale, pledge, disposition or encumbrance of (i) any shares of capital
stock of any class, or any options, warrants, convertible securities or other
rights of any kind to acquire any shares of capital stock, or any other
ownership interest, of Target or (ii) any assets of Target or any other material
assets of Target other than in the ordinary course of business consistent with
past practices;


(c)           declare, set aside, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of its capital stock;


(d)           reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock;


(e)           (i) acquire (by merger, consolidation or acquisition of stock or
assets) any corporation, partnership or other business organization or division
thereof; (ii) incur any indebtedness for borrowed money or issue any debt
securities or assume, guaranty or endorse or otherwise as an accommodation
become responsible for, the obligations of any person, or make any loans or
advances, except in the ordinary course of business and consistent with past
practice; (iii) authorize any single capital expenditure which is in excess of
$5,000 or capital expenditures which are, in the aggregate, in excess of $10,000
for Target; or (iv) enter into or amend any contract, agreement, commitment or
arrangement to any of the effects set forth in this subparagraph (e);

 
17

--------------------------------------------------------------------------------

 

(f)           increase the compensation payable or to become payable to its
officers or employees, except for increases in salary or wages of employees of
Target who are not officers of Target in accordance with past practices, or
grant any severance or termination pay to, or enter into any employment or
severance agreement with, any director or officer of Target, or establish,
adopt, enter into or amend any collective bargaining, bonus, profit sharing,
thrift, compensation, stock option, restricted stock, pension, retirement,
deferred compensation, employment, termination, severance or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any directors,
officers or employees;


(g)           take any action other than in the ordinary course of business and
in a manner consistent with past practice with respect to accounting policies or
procedures (including, without limitation, procedures with respect to the
payments of accounts payable and collection of accounts receivable);


(h)           settle or compromise any material federal, state, local or foreign
income tax liability; or


(i)           pay, discharge, compromise or consent to any arrangements
concerning or satisfy any claims, liabilities or obligations (absolute, accrued,
asserted or unasserted, contingent or otherwise), other than the payment,
discharge, compromise, settlement, arrangement or satisfaction in the ordinary
course of business and consistent with past practice of liabilities reflected or
reserved against in the financial statements of Target or incurred in the
ordinary course of business and consistent with past practice.


5.2.           Conduct of Business by Parent and Acquiror Pending the
Merger.  Parent and Acquiror covenant and agree that, between the date of this
Agreement and the Effective Time, Parent shall not sell or otherwise dispose of
all or any material portion of its assets.


5.3.           Approval of Shareholders.  Target shall secure the consent of the
shareholders of Target to this Agreement, in accordance with the provisions of
the Delaware Law.


5.4.           Securities Law Compliance.  All of the parties hereto shall take
any action required to be taken under applicable Federal and/or state securities
laws applicable to (a) the Merger and (b) the issuance of Parent Common Stock
pursuant to the Merger. Parent shall promptly deliver to Target copies of any
filings made by Parent and/or Acquiror pursuant to this Section 5.4.


5.5.           Third Party Consents.  Each party to this Agreement shall use its
best efforts to obtain, as soon as reasonably practicable, all permits,
authorizations, consents, waivers and approvals from third parties or
governmental authorities necessary to consummate this Agreement and the Merger
Agreement and the transactions contemplated hereby and thereby, including,
without limitation, any permits, authorizations, consents, waivers and approvals
required in connection with the Merger.

 
18

--------------------------------------------------------------------------------

 

ARTICLE VI


CONDITIONS OF MERGER


6.1.           Conditions to Obligation of Each Party to Effect the Merger. The
respective obligations of each party to effect the Merger shall be subject to
the fulfillment of all of the following conditions precedent at or prior to the
Effective Time:


(a)           Shareholder Approval. This Agreement shall have been approved and
adopted in writing by the shareholders of Target, in accordance with the
provisions of the Delaware Law.


(b)           No Order. No United States or state governmental authority or
other agency or commission or United States or state court of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and has the effect of making the
conversion of Target Common Stock into the Merger Consideration illegal or
otherwise prohibiting consummation of the transactions contemplated by this
Agreement.


(c)           No Challenge.  There shall not be pending or threatened any
action, proceeding or investigation before any court or administrative agency by
any government agency or any other person challenging, or seeking material
damages in connection with the conversion of Target Common Stock into the Merger
Consideration pursuant to the Merger or otherwise materially adversely affecting
the business, assets, prospects, financial condition or results of operations of
Target, Acquiror, Parent or any of their respective subsidiaries or affiliates.


6.2.           Additional Conditions to Obligations of Parent and Acquiror. The
obligations of Parent and Acquiror to effect the Merger are also subject to the
fulfillment of all of the following conditions precedent at or prior to the
Effective Time:


(a)           Representations and Warranties. The representations and warranties
of Target contained in this Agreement shall be true and correct in all material
respects on and as of the Effective Time, except for changes contemplated by
this Agreement and except for those representations and warranties which address
matters only as of a particular date (which shall remain true and correct as of
such date), with the same force and effect as if made on and as of the Effective
Time, and Parent and Acquiror shall have received a Certificate of the President
of Target which is to that effect, which certificate shall be in the form
attached hereto as Exhibit 6.2(a).


(b)           Agreements and Covenants. Target shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Effective
Time, and Parent and Acquiror shall have received a Certificate of the President
of Target to that effect, which certificate shall be in the form attached hereto
as Exhibit 6.2(b).

 
19

--------------------------------------------------------------------------------

 

(c)           Consents Obtained. All consents, waivers, approvals,
authorizations or orders required to be obtained, and all filings required to be
made, by Target for the authorization, execution and delivery of this Agreement
and the consummation by it of the transactions contemplated hereby shall have
been obtained and made by Target.


(d)           Rofail Agreement.  Parent and Ashraf M. Rofail shall have executed
and delivered the Rofail Agreement.


(e)           Hay  Agreement.  Parent and Hay shall have executed and delivered
the Hay Agreement.


(f)           Castiglione Amendment.  Parent and John L. Castiglione shall have
executed and delivered the Castiglione Amendment.


(g)           Sunstein Amendment.  Parent and Jason Sunstein shall have executed
and delivered the Sunstein Amendment.


(h)           Loflin Amendment.  Parent and David Loflin shall have executed and
delivered the Loflin  Amendment.


(i)           Hold Harmless Agreement.  Parent and Ashraf M. Rofail shall have
executed and delivered the Hold Harmless Agreement.
 
(j)           Audit of Target.  Target shall have delivered to Parent its
audited financial statements for the years ended December 31, 2009, 2008 and
2007, together with an unaudited financial statement for the three months ended
March 31, 2010.  The financial statements for the years ended December 31, 2009,
2008 and 2007, shall be accompanied by a report of a certified public accountant
attesting to the fact that such statements have been audited and that they have
been prepared using generally accepted accounting principles.  Such financial
statements must be in form to comply with the requirements of the SEC as applied
to Parent’s filing obligation related to the Merger.


(k)           Opinion of Counsel.  Parent and Acquiror shall have received, from
counsel for Target, an opinion substantially in the form attached hereto as
Exhibit 6.2(k), dated as of the Closing Date.


(l)             Sidky  Agreement.  Parent and Sidky shall have executed and
delivered the Sidky Agreement.


(m)           No Material Adverse Change. There shall have been no material
adverse change in the condition, financial or otherwise, of Target.
 
6.3.           Additional Conditions to Obligations of Target.  The obligations
of Target to effect the Merger is also subject to fulfillment of all of the
following conditions precedent, at or prior to the Effective Time:

 
20

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties. The representations and warranties
of Parent and Acquiror contained in the Agreement shall be true and correct in
all material respects on and as of the Effective Time, except for changes
contemplated by this Agreement and except for those representations and
warranties which address matters only as of a particular date (which shall
remain true and correct as of such date), with the same force and effect as if
made on and as of the Effective Time, and Target shall have received a
Certificate of the President of Parent which is to that effect, which
certificate shall be in the form attached hereto as Exhibit 6.3(a).


(b)           Agreements and Covenants. Parent and Acquiror shall have performed
or complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with by them on or prior to the
Effective Time, and Target shall have received a Certificate of the President of
Parent which is to that effect, which certificate shall be in the form attached
hereto as Exhibit 6.3(b).


(c)           Consents Obtained. All consents, waivers, approvals,
authorizations or orders required to be obtained, and all filings required to be
made, by Parent and Acquiror for the authorization, execution and delivery of
this Agreement and the consummation by them of the transactions contemplated
hereby shall have been obtained and made by Parent and Acquiror.


(d)           Opinion of Counsel.  Target shall have received from counsel for
Parent and Acquiror an opinion in substantially the form attached hereto as
Exhibit 6.3(d), dated as of the Closing Date.


(e)           No Material Adverse Change. There shall have been no material
adverse change in the condition, financial or otherwise, of Parent.


ARTICLE VII


INDEMNIFICATION


7.1.           Target Indemnities.  Target agrees to indemnify, defend and hold
harmless Parent, its affiliates, agents, attorneys and their respective
successors and assigns from, against and in respect of the full amount of any
and all liabilities, damages, claims, deficiencies, fines, assessments, losses,
taxes, penalties, interest, costs and expenses, including, without limitation,
reasonable fees and disbursements of counsel (“Damages”) arising from, in
connection with, or incident to any untruth, inaccuracy, breach or omission of,
from or in, the representations and warranties made to Buyer herein; or any
nonfulfillment of any covenant or agreement of Target under this Agreement; or
from any untruth, inaccuracy, breach or omission of, from or in, any
representation or warranty, or any nonfulfillment of any covenant or agreement
made by Target in the Schedules, the exhibits or any other written statement,
list, certificate or other instrument furnished to Parent by or on behalf of
Target pursuant to this Agreement.

 
21

--------------------------------------------------------------------------------

 

7.2.           Parent Indemnities.  Parent agrees to indemnify, defend and hold
harmless Target, its affiliates, agents attorneys and their respective
successors and assigns from, against and in respect of the full amount of any
and all liabilities, damages, claims, deficiencies, fines, assessments, losses,
taxes, penalties, interest, costs and expenses, including, without limitation,
reasonable fees and disbursements of counsel (“Damages”) arising from, in
connection with, or incident to any untruth, inaccuracy, breach or omission of,
from or in, the representations and warranties made to Target  herein; or any
nonfulfillment of any covenant or agreement of Parent under this Agreement; or
from any untruth, inaccuracy, breach or omission of, from or in, any
representation or warranty, or any nonfulfillment of any covenant or agreement
made by Parent in the Schedules, the exhibits or any other written statement,
list, certificate or other instrument furnished to Target by or on behalf of
Parent pursuant to this Agreement.


7.3.           Indemnification Procedure.  Promptly after any person entitled to
indemnification under this Article VII (the “Indemnified Party”) has received
notice of or has knowledge of any claim against the Indemnified Party by a
person not a party to this Agreement (a “Third Person”) or the commencement of
any action or proceeding by a Third Person, it shall give the other party
(“Indemnifying Party”) written notice of such claim or the commencement of such
action or proceeding; provided that no delay on the part of the Indemnified
Party in notifying the Indemnifying Party will relieve the Indemnifying Party
from any obligation hereunder unless, and then solely to the extent that, the
Indemnifying Party is prejudiced thereby. Such notice shall state the nature and
the basis of such claim and a reasonable estimate of the Damages.


The Indemnifying Party shall have right to defend, at its own expense and by its
own counsel, any such matter so long as the Indemnifying Party pursues the same
in good faith and diligently.  If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall reasonably cooperate with the Indemnifying
Party and its counsel in the defense thereof and in any settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any personnel, books, records or information reasonably
requested by the Indemnifying Party that are in the Indemnified Party=s
possession or control. Notwithstanding the foregoing, the Indemnified Party
shall have the right to participate in any matter through counsel of its own
choosing at its own expense (unless there is a conflict of interest that
prevents counsel for the Indemnifying Party from representing the Indemnified
Party, in which case the Indemnifying Party will reimburse the Indemnified Party
for the expenses of its counsel). After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability. If the Indemnifying Party does not
undertake to defend such matter to which the Indemnified Party is entitled to
indemnification hereunder, or fails to diligently pursue such defense, the
Indemnified Party may undertake such defense through counsel of its choice, at
the cost and expense of the Indemnifying Party, and the Indemnified Party may
settle such matter, and the Indemnifying Party shall reimburse the Indemnified
Party for the amount paid in such settlement and any other liabilities or
expenses incurred by the Indemnified Party in connection therewith. No party
hereto, without the prior written consent of the other, shall settle,

 
22

--------------------------------------------------------------------------------

 

compromise or consent to the entry of any judgment with respect to any pending
or threatened Claim unless the settlement, compromise or consent (i) provides
for and includes an express, unconditional release of all Indemnified Parties
and Indemnifying Parties from all liabilities, claims, demands, actions and
obligations in connection therewith and (ii) does not provide for any relief
other than monetary relief.


7.4           Additional Remedies.  The rights of the Indemnified Party under
this Article VII shall be in addition to any other rights or remedies that might
otherwise be available to it at law or in equity and the exercise of such rights
shall not operate as a waiver of any of such other rights.


ARTICLE VIII


TERMINATION, AMENDMENT AND WAIVER


8.1.           Termination.  This Agreement may be terminated at any time prior
to the Effective Time, whether before or after approval of the shareholders of
Target:


(a)           By mutual consent of the Boards of Directors of Parent and Target.


(b)           By either Parent or Target, if (i) the Merger shall not have been
consummated by the date that is 75 days following the mutual execution of this
Agreement (the “Termination Date”); (ii) the requisite consent of the
shareholders of Target to approve this Agreement, the Merger Agreement and the
transactions contemplated hereby and thereby shall not be obtained; (iii) any
governmental or regulatory body, the consent of which is a condition to the
obligations of Parent, Acquiror and Target to consummate the transactions
contemplated hereby or by the Merger Agreement, shall have been unsuccessful; or
(iv) any court of competent jurisdiction in the United States or any state shall
have issued an order, judgment or decree (other than a temporary restraining
order) restraining, enjoining or otherwise prohibiting the Merger and such
order, judgment or decree shall have become final and non-appealable; provided,
however, that the right to terminate this Agreement under this Section 8.1(b)
shall not be available to any party whose willful failure to fulfill any
material obligation under this Agreement has been the cause of, or resulted in,
the failure of the Effective Time to occur on or before such date.


8.2.           Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.1, this Agreement shall forthwith become void
and there shall be no liability on the part of either Parent, Acquiror or Target
or their respective officers or directors, except that nothing in this Section
8.2 shall relieve any party from liability for any breach of this Agreement.


8.3.           Expenses.  Unless otherwise provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby and thereby shall be paid by the party incurring such
expenses, whether or not the Merger is consummated.


8.4.           Amendment.  This Agreement may be amended by the parties hereto
by action taken by or on behalf of their respective Boards of Directors at any
time prior to the Effective

 
23

--------------------------------------------------------------------------------

 

Time. This Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto.


8.5.           Waiver.  At any time prior to the Effective Time, any party
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions contained herein. Any such extension or waiver shall be valid if set
forth in an instrument in writing signed by the party or parties to be bound
thereby.


ARTICLE IX


GENERAL PROVISIONS


9.1.           Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements in this Agreement shall survive the
Merger indefinitely.


9.2.           Public Announcements.  Parent and Target shall consult with each
other before issuing any press release or making any other public statement with
respect to this Agreement or the transactions contemplated hereby and, except
(a) as may be required by applicable law, (b) as to any filing with the SEC
required to be made by Parent or (c) as may be required by any listing agreement
with or rule of any national securities exchange or association, shall not issue
any such press release or make any such other public statement before such
consultation.


9.3.           Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered or mailed if delivered personally or mailed by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice, except that notices of changes of address
shall be effective upon receipt):
 

   
(a)
If to Parent or Acquiror:
 
with copies to:
                 
ubroadcast, inc.
 
__________________
     
1666 Garnet Avenue, Suite 312
 
__________________
     
San Diego, California 92109
 
__________________
               
(b)
If to Target:
 
with copies to:
                 
Santéon, Inc.
 
__________________
     
11710 Plaza America Drive, Suite 2000
 
__________________
     
Reston, VA 20190
 
__________________


 
24

--------------------------------------------------------------------------------

 

9.4.           Non-Waiver.  The failure in any one or more instances of a party
to insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege conferred in this Agreement, or
the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party.


9.5.           Arbitration.  Any dispute arising under this Agreement and/or the
Merger Agreement, as well as any of the transactions contemplated hereby and
thereby, shall be resolved by arbitration in San Diego, California, under the
Rules of the American Arbitration Association, as then in effect. The
determination and award of the arbitrator, which aware may include punitive
damages, shall be final and binding on the parties and may be entered as a
judgment in any court of competent jurisdiction. It is expressly agreed that the
arbitrators, as part of their award, can award attorneys’ fees to the prevailing
party.


9.6.           Binding Effect; Benefit.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer on any person other than the parties hereto and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, including, without limitation,
third party beneficiary rights.


9.7.           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.


9.8.           Entire Agreement.  This Agreement constitutes the entire
agreement and supersedes all prior agreements and undertakings, both oral and
written, among the parties, or any of them, with respect to the subject matter
hereof and, except as otherwise expressly provided herein, are not intended to
confer upon any other person any rights or remedies hereunder.


9.9.           Assignability.  This Agreement shall not be assignable by either
party or by operation of law, except with the express written consent of each
other party.


9.10.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in such State.

 
25

--------------------------------------------------------------------------------

 


9.11.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


9.12.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.


IN WITNESS WHEREOF, Parent, Acquiror and Target, by their respective officers
thereunto duly authorized, have caused this Agreement to be executed as of the
date first written above.
 
UBROADCAST, INC.
 
 
By: /s/ John L. Castiglione
John L. Castiglione
President
SANTÉON, INC.
 
 
By: /s/ Ashraf M. Rofail
Ashraf M. Rofail
President
SI ACQUISITION CORP.
 
 
By: /s/ John L. Castiglione
John L. Castiglione
President



 

26